   Case 1:19-mj-00032-IDD Document 17 Filed 04/04/19 Page 1 of 3 PageID# 28




                    IN THE UNITED STATES DISTRICT COURT FOIC-THE-_
                              EASTERN DISTRICT OF VIRGINIA


                                       Alexandria Division                         APR'•4 2019
                                                                                                        d\
UNITED STATES OF AMERICA                             )                                 ?
                                                                                  ALD^uuFiif,. V,        5
                                                     )
               V.                                    )
                                                     )       CASE NO. l:I9-MJ-32
JOSEPH ROBINSON,                                     )
                                                     )
               Defendant.                            )



                                     PROTECTIVE ORDER


        Upon the United States' Consent Motion for Entry of a Protective Order to impose certain

restrictions on defense counsel's use and dissemination of certain documents, electronic records,

and other materials produced by the United States to the defendant pursuant to its disclosure

obligations in the above-referenced matter, and good cause having been shown, it is hereby

       ORDERED that the "Protected Information" shall include data extractions from electronic


devices; and certain business records including, but not limited to, those provided by cellular

telephone providers; it is further

       ORDERED that the Protected Information shall be subject to the following protective

measures:



        1. The government shall disclose the Protected Information to the defendant's attorney of
           record, who will be responsible for safeguarding the Protected Information;

       2. Access to the Protected Information shall be restricted to the defendant (as detailed
          below), the defendant's attorney of record, and any attomey(s), paralegal(s)/legal
          assistant(s), law clerk(s), investigator(s), or expert(s) working as part of the defense
          team on this case and for the purpose of preparing to defend the defendant against the
          charges filed in this case, including using the Protected Information at trial or any other
          hearings in this matter with permission from the Court;
Case 1:19-mj-00032-IDD Document 17 Filed 04/04/19 Page 2 of 3 PageID# 29
Case 1:19-mj-00032-IDD Document 17 Filed 04/04/19 Page 3 of 3 PageID# 30
